Citation Nr: 0501838	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-02 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether a timely substantive appeal was filed with 
respect to the issue of entitlement to service connection for 
a stomach disorder including stomach ulcers.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  The propriety of the initial noncompensable (zero 
percent) rating assigned for status post hemorrhoidectomy and 
sphincterotomy for hemorrhoids and anal fissure.

4.  Entitlement to an increased (compensable) rating for 
giardiasis.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from May 1988 to May 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(RO), which denied the benefits sought on appeal.   

In the veteran's March 2004 VA Form 9, he appears to be 
raising a claim for service connection for an undiagnosed 
illness associated with signs or symptoms of fatigue, and 
gastrointestinal and neuropsychological signs or symptoms.  
This matter is referred to the RO for appropriate action.

The issue of an increased rating for giardiasis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.

1. By a May 2001 rating decision, the RO denied a claim for 
service connection for stomach disorder including stomach 
ulcers.  On May 21, 2001, the RO notified the veteran and his 
representative of that decision.

2.  Following a receipt of a notice of disagreement the RO 
issued a statement of the case to the veteran and his 
representative on June 13, 2002.

3. The veteran did not file a substantive appeal within 60 
days from the date of the statement of the case or within one 
year of the notification of the decision entered in the 
rating action denying service connection for stomach disorder 
including stomach ulcers.

2.  The appellant does not currently have PTSD.

3.  The medical evidence tends to show that the veteran 
experiences no more than mild to moderate hemorrhoids; and 
does not show that he experiences any current large or 
thrombosed hemorrhoids that are irreducible, with excessive 
redundant tissues, evidencing frequent recurrence; nor are 
they manifest by persistent bleeding with secondary anemia or 
fissures.


CONCLUSIONS OF LAW

1.  A substantive appeal not having been timely filed with 
respect to the May 2001  rating action which denied service 
connection for stomach disorder including stomach ulcers, the 
veteran's appeal of that rating action is dismissed.  38 
U.S.C.A. §§ 7105(d)(3) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302 (a), (b) (2004).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2004).

3.  The criteria for a compensable initial rating for status 
post hemorrhoidectomy and sphincterotomy for hemorrhoids and 
anal fissure, are not met.  8 U.S.C.A. 5107 (West 2002); 38 
C.F.R. 4.114, Diagnostic Code 7336 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in multiple letters dated between April 2001 
and August 2003, and in statements of the case and a January 
2004 supplemental statement of the case.  He was informed of 
the information and evidence necessary to substantiate the 
claims, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain, and to send any 
evidence in his possession relevant to the claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record reflects that the RO has made reasonable efforts 
to obtain relevant medical evidence adequately identified by 
the appellant in support of his claim.  The record reflects 
that the RO has made reasonable efforts to obtain relevant 
medical evidence adequately identified by the appellant in 
support of his claim.  The RO has afforded the veteran 
pertinent examinations.  

The RO has generally provided the notice prior to the RO's 
rating decisions on the matters herein.  However, to the 
extent that notice has been provided after the respective 
rating decisions, the timing of that notice did not prejudice 
any of the claims in any way because the claims were 
subsequently readjudicated by the RO on the merits of the 
claims alone.  With respect to the stomach disorder/stomach 
ulcers claim, the discussion of VCAA duties is included in 
the analysis of that claim below.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.  

II.  Whether a Timely Substantive Appeal Was Filed Regarding 
the Issue of Entitlement to Service Connection for a Stomach 
Disorder Including Stomach Ulcers

A.  Background

The facts in this case may be briefly stated.  In a May 2001 
rating decision, the RO denied a claim for service connection 
for stomach ulcers/stomach problems.  The denial was based on 
a review of the merits of the claim.  The veteran was 
notified of that decision on May 21, 2001, and of his 
appellate rights.

In a statement dated November 19, 2001, and received at the 
RO on November 19, 2001, the veteran expressed his 
disagreement with the RO's May 2001 rating action.

Under cover of a letter dated June 13, 2002, the RO issued 
the veteran a statement of the case addressing the issue of 
entitlement to service connection for stomach ulcers/stomach 
problems.  He was also informed of what he needed to do to 
file a timely formal appeal.  The statement of the case was 
mailed to the current address of record.

A VA Form 9 dated August 19, 2002 was received on August 19, 
2002.  At that time the veteran indicated that he was 
appealing his claim of entitlement to service connection for 
stomach ulcers/stomach problems.  Notation on an attached 
appeal hearings option form indicated that the VA Form 9 was 
hand-carried by the veteran to the RO. 

In October 2002, the RO notified the veteran of the RO's 
determination that the veteran did not file a timely 
substantive appeal in response to the June 13, 2002 statement 
of the case.  The notice letter explained the pertinent rules 
pertaining to timeliness of substantive appeals.

In a VA Form 9, received in November 2002, the veteran 
asserted his claim that he had filed a timely substantive 
appeal in response to the June 13, 2002 statement of the 
case.  The RO accepted this as a notice of disagreement as to 
whether the VA Form 9 had been timely filed.  In the VA Form 
9, the veteran argued that after receiving several statements 
of the case, he had completed and immediately returned the 
associated VA Forms 9.

The RO provided the veteran a statement of the case (SOC) in 
February 2003 on the issue of whether a timely substantive 
appeal was filed with respect to the issue of entitlement to 
service connection for a stomach disorder including stomach 
ulcers.  In that SOC, the RO furnished the veteran with a 
copy of the appropriate law and regulations.  Thereafter the 
veteran filed a VA form 9 on the issue in March 2003.

B.  Analysis

In this case, the question before the Board is whether the 
Board has jurisdiction to consider the veteran's purported 
appeal.  Whether the RO complied with the VCAA in providing 
notice and development in connection with the claim for 
service connection for PTSD is not before the Board for 
consideration unless the claim for service connection is 
properly on appeal to the Board.  The Board must 
preliminarily determine whether it has jurisdiction.

The record does show that the veteran was notified of his 
appeal rights in May 2001 and that he was notified of the 
applicable time limits for perfecting an appeal when he was 
provided the statement of the case.  Furthermore, the RO 
notified him in October 2002 that he had not filed a timely 
VA Form 9 in response to the statement of the case sent on 
June 13, 2002.  

The Board points out the Board has the authority to 
adjudicate the question of timeliness of a substantive appeal 
and may dismiss an appeal in the absence of a timely-filed 
substantive appeal.  VAOPGCPREC 9- 99.  Accordingly, as to 
the jurisdictional issue before the Board, the veteran has 
received all appropriate notice and been accorded all 
applicable procedural opportunities to address the question.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement (NOD) 
and a formal appeal. Roy v. Brown, 5 Vet. App. 554 (1993).  
Appellate review of an RO decision is initiated by a NOD and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished. 38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. § 20.200 (2004).

After an appellant receives the SOC, the appellant must file 
a formal appeal within sixty days from the date the SOC is 
mailed, or within the remainder of the one-year period from 
the date the notification of the RO decision was mailed, 
whichever period ends later.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. §§ 20.300, 20.302 (2004); see Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  By regulation, this 
formal appeal must consist of either "a properly completed VA 
Form 1-9, . . . or correspondence containing the necessary 
information." 38 C.F.R. § 20.202 (2004). Either the appellant 
or his representative may file a Substantive Appeal.  38 
C.F.R. § 20.301(a) (2004).

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2004).  In the absence of a 
properly perfected appeal, the Board is without jurisdiction 
to determine the merits of the appeal, and the determination 
becomes final. 38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 
5 Vet. App. 554, 556 (1993).

Under the facts set out above, the veteran had until August 
12, 2002, to file a timely substantive appeal with respect to 
the RO's May 2001 rating action.  The veteran's substantive 
appeal was received on August 19, 2001.  This is clearly in 
excess 60 days from the date of mailing of the statement of 
the case, as well as more than one year from the date of 
notification of the pertinent rating action.  The veteran did 
not file for an extension.  The Board has reviewed the record 
in this case and has not identified any document filed within 
the requisite period that can be construed as a timely 
substantive appeal as to the matter of service connection for 
a stomach disorder including stomach ulcers.

The evidence reflects that the appellant was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
statements of the case, and he was also advised of what was 
required of him if he needed more time to do so.  The 
appellant did comply with appellate procedures to the extent 
of filing timely a NOD as to the initial denial of his claim, 
but did not comply with the required procedure for perfecting 
his appeal after his receipt of the SOC, as instructed in the 
written material that accompanied the SOC in June 2002.  The 
"mailbox rule" does not apply here because the appeal was 
hand-delivered and was dated after expiration of the appeal 
period.

Accordingly, a timely substantive appeal has not been 
received by the VA.  The appeal regarding the issue of 
service connection for a stomach disorder including stomach 
ulcers has not been timely perfected.  Thus, the Board does 
not have jurisdiction to adjudicate that claim.  Because the 
appellant has not complied with the legal requirement for 
perfecting an appeal, the law is dispositive of the issue and 
the appeal as to this issue must be dismissed on that basis.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III.  Service Connection for PTSD

A.  Background

The veteran's DD Form 214 record indicates that he served in 
Southwest Asia from October 1990 to April 1991.  He was 
awarded medals including the Southwest Asia Service Medal 
with Bronze Service Star, and Kuwait Liberation Medal.  His 
military primary specialty listed was fire support SP.

The service medical records do not reflect complaints, 
treatment or diagnoses regarding psychiatric problems.  The 
separation examination showed no pertinent abnormality.

The report of an August 1993 VA general examination shows 
that the veteran did not report any psychiatric-related 
complaints or stressors.  On examination of the nervous 
system, including psychiatric and personality, the report 
contains a normal evaluation.  

There are various private and VA medical records reflecting 
treatment from 1994 through October 2003 for different 
medical conditions and disorders.

VA treatment records show that the veteran was seen in 
October 1994 seeking a rehabilitation program with respect to 
an alcohol and cocaine habit.  He was referred to admission 
for possible admission for detoxification.  The impression at 
that time was multi-substance abuse.

VA treatment records show that in October 2000, the veteran 
described a very emotionally abusive and unstable childhood.  
Men married to his mother were abusive either physically or 
emotionally.  The veteran also reported that in 1997, he 
severely injured (mutilated) his left leg and became 
temporarily disabled.

The veteran reported in a statement received in November 2002 
that while in Iraq during the Persian Gulf War, his stressors 
involved witnessing burning tanks and burned dead Iraqi 
soldiers, and wild dogs running around with body parts in 
their mouths.  He was also assigned to a clean up detail to 
clear the area of dead soldiers.  He also reported that the 
ground never stopped shaking from constant bombing.  On two 
nights, the chemical agent alarm sounded.

VA treatment records show that during a March 2003 
psychiatric evaluation, the veteran reported that during 
service he had been in the Army Artillery and had been in 
Desert Storm.  His trauma involved the following: seeing the 
results of the assaults, with vehicle and human destruction; 
and experiencing the continued noise and ground shaking from 
the exploding bombs.  He did not directly experience killing 
and none of his close friends were killed.  He did 
participate on details to collect body parts.  

After examination at that time, the impression was (1) 
anxiety not otherwise specified (NOS), moderate; (2) 
depression, unipolar, mild; and (3) disorganized thought 
process.  The examiner opined that the veteran was without 
the required criteria for PTSD, noting that he did have some 
subclinical symptoms of isolation, hyperalertness, and 
insomnia.  The examiner opined that the veteran's accident in 
1997 was likely more traumatic to him than Desert Storm, and 
was intensely imprinted in his psyche.  The examiner opined 
that the veteran did have symptoms suggesting an underlying 
psychotic thinking process which is seriously interfering 
with his ability to function.

A subsequent March 2003 VA treatment record noted that the 
veteran's case was reviewed by TRP screening team in 
conference.  The report recorded a conclusion that the 
veteran did not meet the criteria for PTSD; and that the 
diagnosis confirmed by staff, was anxiety NOS; and major 
depressive disorder, single.

Other subsequent treatment records include findings that 
major depression screening results are negative.  A VA 
clinical note in July 2003 indicates an assessment of alcohol 
dependence in early remission.  A January 2004 VA clinical 
note contains a diagnosis of polysubstance dependence.

B.  Analysis

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

The veteran is claiming entitlement to service connection for 
PTSD due to stressors experienced during service, as 
described above, while in Southwest Asia during the Persian 
Gulf War.  

Other than the veteran's assertions, however, there is no 
evidence of record that the veteran has PTSD.  The Board has 
considered the veteran's lay statements that he has PTSD as a 
result of his service.  Lay evidence is acceptable to prove 
the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons.  However, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  The evidence does not reflect 
that the appellant currently possesses the required 
specialized medical training and knowledge, nor is it 
contended otherwise.  

The record does not show medical evidence diagnosing PTSD.  
The veteran has been treated for substance abuse, and also 
for psychiatric complaints diagnosed variously to include 
anxiety NOS and major depressive disorder.  However, none of 
the competent medical records contain a diagnosis of PTSD.  

Further, during the March 2003 psychiatric evaluation, and a 
subsequent screening team conference, it was concluded that 
the veteran did not meet the required criteria for a 
diagnosis of PTSD.  Although the initial examiner noted that 
the veteran did have some subclinical symptoms of isolation, 
hyperalertness, and insomnia, that examiner attributed these 
to the veteran's 1997 accident, as likely more traumatic than 
the Desert Storm experience.  The diagnosis confirmed by the 
screening team in conference was anxiety NOS; and major 
depressive disorder, single.

Accordingly, the veteran's claim for service connection for 
PTSD must be denied.  The Board notes here that there was a 
separate claim for anxiety disorder, for which a statement of 
the case was provided to the veteran in September 2004.  As 
review of the claims file does not show that the veteran has 
perfected his appeal on that issue, that issue is not before 
the Board at this time.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has PTSD.  In light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, issues of 
whether the veteran participated in combat, and whether 
verified stressors exist, will not be further discussed.  

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran does not currently have PTSD.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (where the proof is 
insufficient to establish a present disability there can be 
no valid claim for service connection).  Therefore, based on 
the foregoing, service connection for PTSD is denied.

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of this matter on that 
basis.  38 C.F.R. § 3.102 (2004).

IV.  Propriety of the Initial Zero Percent Rating Assigned 
for Status Post Hemorrhoidectomy and Sphincterotomy for 
Hemorrhoids and Anal Fissure

A.  Background

VA clinical records show that in May 2002, the veteran was 
seen by Surgery for pain on defecation.  Physical examination 
revealed a fissure in the posterior midline.  He had no 
recurrent hemorrhoids.  The impression at that time was anal 
fissure.

In August 2002, the veteran underwent lateral sphincterotomy 
and banding of hemorrhoids.  The pre- and post-operative 
diagnoses were (1) anal fissure and (2) hemorrhoids.

During a December 2002 VA examination for digestive 
conditions, for evaluation of hemorrhoids, the veteran stated 
that he had his first surgery in 1995 for both hemorrhoids 
and a fissure.  He reported that he had recurrence of the 
problem in subsequent years, with symptoms of pain and 
bleeding with defecation.  These symptoms were resolved by a 
second surgery about two months before the present 
examination.  He currently had some perianal itching.  

On examination, there was no evidence of external 
hemorrhoids.  Digital examination revealed no internal 
hemorrhoids to be palpated, and no unusual tenderness was 
present.  Rectal tone was normal.  There was no evidence of 
irritation perirectally.  The impression was status post 
hemorrhoidectomy.

Subsequently in December 2002, the RO granted service 
connection for status post hemorrhoidectomy and 
sphincterotomy for hemorrhoids and anal fissure, and assigned 
that disability a noncompensable rating.  The veteran 
perfected an appeal as to that decision.

A VA medical record shows that the veteran failed to report 
for a VA digestive conditions examination in October 2003.  
The examination inquiry form noted that the veteran claimed 
worsening of his giardiasis, and the examiner was to examine 
in order to provide findings of current giardiasis symptoms.  
It does not appear that that examination was to examine the 
veteran for his service-connected status post 
hemorrhoidectomy and sphincterotomy for hemorrhoids and anal 
fissure.

There are various private and VA medical records reflecting 
treatment from 1994 through October 2003 for different 
medical conditions and disorders.


B.  Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In addition, VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions. Id.  VA regulations also require that 
disability evaluations be based upon the most complete 
evaluation of the condition that can be feasibly constructed 
with interpretation of examination reports, in light of the 
whole history, so as to reflect all elements of disability.  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

When an appeal arises from an initial rating decision which 
established service connection and assigned the initial 
disability evaluation, as in this case, separate ratings can 
be assigned for separate periods of time, based on the facts 
found. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In 
that case, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of staged ratings.  Id.

The lay statements and testimony describing the symptoms of 
the veteran's disability are considered to be competent 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
However, these statements must be considered in conjunction 
with the objective medical evidence of record and the 
pertinent rating criteria.

The rating issue on appeal is one affecting the digestive 
system.  General rating considerations for diseases of the 
digestive system are contained in 38 C.F.R. §§ 4.110- 4.113 
(2004).

Under Diagnostic Code 7336, mild or moderate hemorrhoids are 
assigned a non-compensable evaluation.  Large or thrombotic, 
irreducible hemorrhoids with excessive redundant tissue 
evidencing frequent recurrences, are assigned a 10 percent 
evaluation.  A 20 percent evaluation is assigned with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. 4.114.

The current medical records, including the December 2002 VA 
examination report show that the veteran has no external 
hemorrhoids.  During the December 2002 VA examination, 
digital examination revealed no internal hemorrhoids to be 
palpated, and no unusual tenderness was present.  Rectal tone 
was normal and there was no evidence of irritation 
perirectally.  At that time, the veteran claimed that he had 
some perianal itching.

The evidence as a whole indicates that the veteran's 
hemorrhoids are no more than mild or moderate, and the 
condition is properly rated noncompensable (0 percent) under 
Diagnostic Code 7336.  As the preponderance of the evidence 
is against the claim for a higher rating for status post 
hemorrhoidectomy and sphincterotomy for hemorrhoids and anal 
fissure, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

In reaching this determination, the Board has also determined 
that the non-compensable evaluation represents the highest 
rating warranted during the appeal period.  Fenderson v. West 
12 Vet. App. 119 (1999).  

	(CONTINUED ON NEXT PAGE)




ORDER

The veteran's appeal of the May 2001 rating action, which 
denied service connection for a stomach disorder including 
stomach ulcers, is dismissed. 

The claim for service connection for PTSD is denied.

Entitlement to a compensable rating for status post 
hemorrhoidectomy and sphincterotomy for hemorrhoids and anal 
fissure is denied.


REMAND

The record reflects that in October 2003, the veteran failed 
to report for a VA examination for digestive conditions to 
examine him for his giardiasis.  The record does not contain 
a copy of the examination notice.  The record does not show 
he was notified that his claim would be denied under the 
provisions of 38 C.F.R. § 3.655(b) (2004) if he failed to 
report for the scheduled VA examination.

Subsequently, in a supplemental statement of the case (SSOC) 
dated in January 2004, the RO continued the denial of the 
veteran's appeal regarding the evaluation assigned for his 
service-connected giardiasis.  In the SSOC, the RO based its 
denial in part on the fact that the veteran did not report 
for the VA examination scheduled in October 2003. 

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should contact the veteran at 
his current address of record and ask him 
if he is willing to report for a VA 
examination for digestive system 
conditions to specifically address his 
claim on appeal for an increased 
(compensable) rating for giardiasis.  If 
so, then as further ordered below, the 
veteran should be notified that he will 
be scheduled for a VA examination to 
determine his entitlement to the benefit 
requested in this appeal.  He should be 
given adequate notice of the examination, 
to include advising him of the 
consequences of failure to report (denial 
of the claim for increase under 38 C.F.R. 
§ 3.655). If he fails to appear for the 
scheduled examination, this fact should 
be noted in the claims folder and a copy 
of the examination notification and 
refusal to report notice should be 
obtained by the RO and associated with 
the claims folder.

2.  If the veteran has indicated he is 
willing to report for an examination, he 
should be scheduled for a VA examination 
to determine the current severity of his 
giardiasis.  All studies deemed 
appropriate in the medical opinion of the 
examiner should be performed, including 
laboratory study for the presence of 
Giardia parasites.  All findings should 
be set forth in detail.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
acknowledge such review in the 
examination report.  The rationale for 
any opinion expressed should be included 
in the examination report. If the 
examiner determines that it is not 
feasible to respond to any of the 
inquiries below, the examiner should 
explain why it is not feasible to 
respond.

To the extent possible, the examination 
should include findings and comments 
solely associated with the giardiasis.  
The examiner should comment as to the 
presence, frequency and extent of 
associated gastrointestinal disturbances, 
including any lower abdominal cramps, 
nausea, gaseous distention, chronic 
constipation interrupted by diarrhea. The 
examiner should comment on the severity 
and frequency of episodes of bowel 
function disturbance, abdominal distress, 
diarrhea and/or constipation.  

3.  Thereafter, the RO should again 
review the claim of entitlement to an 
increased (compensable) rating for 
giardiasis.  If the determination remains 
adverse to the appellant, he and his 
appointed representative should be 
furnished with a Supplemental Statement 
of the Case and be given a reasonable 
opportunity to respond thereto.
  
Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


